IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

TYRONE L. SMITH,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-3875

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 24, 2017.

An appeal from the Circuit Court for Duval County.
Jack M. Schemer, Judge.

Tyrone L. Smith, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      This Court previously affirmed the summary denial of Appellant’s

postconviction motion brought pursuant to Florida Rule of Criminal Procedure

3.850, but retained jurisdiction for consideration of the imposition of sanctions.
      Appellant has failed to obtain relief in at least three previous cases he filed

in this Court to challenge his judgment and sentence in Duval County Circuit Court

case number 2003-CF-8206. All three prior postconviction motions were meritless

or procedurally barred, as is the instant motion. Accordingly, we ordered Appellant

to show cause why he should not be prohibited from future pro se filings

challenging this judgment and sentence. See State v. Spencer, 751 So. 2d 47, 48

(Fla. 1999). Appellant’s response does not provide a legal basis to prohibit the

imposition of sanctions.

      Therefore, because Appellant’s repeated frivolous attacks on his judgment

and sentence have become an abuse of the legal process, we hold that he is barred

from future pro se filings in this Court concerning Duval County Circuit Court case

number 2003-CF-8206. The Clerk of the Court is directed to not accept any future

filings concerning this case unless they are filed by a member in good standing

with The Florida Bar.


WETHERELL, RAY, and MAKAR, JJ., CONCUR.




                                         2